Citation Nr: 1537754	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  14-02 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received with respect to the claim of service connection for peripheral neuropathy, of the left lower extremity.  , 

2.  Whether new and material evidence has been received with respect to the claim of service connection for peripheral neuropathy, of the left lower extremity.  , 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1966 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's application to reopen the claim of service connection for peripheral neuropathy, bilateral lower extremities.  A November 2013 statement of the case (SOC) reopened and denied the claim.  

The Board notes that a determination on whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Therefore, regardless of the RO's action, the Board must make its own determination as to whether or not new and material evidence has been submitted with respect to the claim of service connection for peripheral neuropathy, bilateral lower extremities.  Id.   

The issue of entitlement to service connection for peripheral neuropathy, bilateral lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2010 rating decision, the RO continued its denial of service connection for peripheral neuropathy, bilateral lower extremities.  

2.  Evidence received since the last final denial of service connection is not cumulative or redundant and relates to an unestablished fact necessary to substantiate the claim of service connection peripheral neuropathy of the lower bilateral extremities.

CONCLUSION OF LAW

The August 2010 rating decision denying the Veteran's request to reopen a claim of service connection for peripheral neuropathy, bilateral lower extremity, is final; evidence received since the August 2010 RO decision is new and material; accordingly, the claim of service connection for peripheral neuropathy, bilateral lower extremities is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015). 

VA is also required to determine whether evidence received within one year of the notice of a decision is new and material.  If it is, the claim is re-adjudicated without regard to the prior decision.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b) (2015).

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id; see Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

For the purpose of reopening, evidence is presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade, 24 Vet. App. at 118.

In September 2007, the RO denied entitlement to service connection for peripheral neuropathy of the lower extremities.   The Veteran submitted a timely notice of disagreement, but the RO closed his appeal when he failed to submit a substantive appeal after it issued a statement of the case.  See 38 C.F.R. § 19.32 (2015).

No new and material evidence was received within an applicable appeal period and the decision became final.  In August 2010, the RO again denied service connection for peripheral neuropathy on the grounds that new and material evidence had not been received.  A notice of disagreement or new evidence was not received within a year of the notice of that decision.

Evidence received since the August 2010 decision includes private treatment records from Dr. Kunkel, which stated that service connected diabetes would be the primary cause for peripheral neuropathy and noted the elevated blood sugars in the Veteran's medical record in 2003.  

The prior denial was premised, in part, on the VA medical examiner's determination that peripheral neuropathy pre-existed a diagnosis of diabetes mellitus.  Dr. Kunkel's findings suggest a relationship between the service-connected diabetes mellitus and the claimed peripheral neuropathy.  This raises the possibility of service connection on a secondary basis.  The private opinion from Dr. Kunkel is new and material evidence sufficient to reopen the claim.


ORDER

New and material evidence having been received, the petition to reopen a claim of service connection for peripheral neuropathy, of the left lower extremity is granted.

New and material evidence having been received, the petition to reopen a claim of service connection for peripheral neuropathy, of the right lower extremity is granted.


REMAND

The finding of new and material evidence to reopen the claim, entitles the Veteran to a new examination.  Shade v. Shinseki, at 121.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether peripheral neuropathy of the lower extremities is due to, or aggravated by, the service connected diabetes is early onset peripheral neuropathy, or is otherwise related to service.  The examiner should review the claims file.   

The examiner should opine whether it is as least as likely as not (50 percent or greater probability) the Veteran's lower extremity peripheral neuropathy is early onset and was manifested in service or to at least a mild degree within one year of service. 

The examiner should also opine as to whether it is as least as likely as not (50 percent or greater probability), peripheral neuropathy of the Veteran's lower extremities was caused, or aggravated (permanently worsened beyond the natural progression), by service-connected diabetes mellitus.  

If aggravation is found, the examiner must state whether there is medical evidence created prior to aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline of peripheral neuropathy prior to the aggravation.

In determining whether peripheral neuropathy of the lower extremities is related to the Veteran's service-connected diabetes mellitus, the examiner should address the findings in Dr. Kunkel's August 2010 report.  

The examiner must provide reasons for these opinions. 

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


